Citation Nr: 0627467	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  99-06 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for a low back 
disability, characterized as mechanical low back pain with 
degenerative changes, evaluated as 10 percent disabling to 
June 8, 1997, and 40 percent disabling from June 9, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted the veteran's claim of 
entitlement to service connection for a back disorder.  
During the course of the veteran's appeal, his evaluation was 
increased for part of this time period, therefore the issue 
in appellate status is as noted above.  The veteran received 
a hearing before a Veterans Law Judge in October 2000, who is 
no longer with the Board. The veteran was provided with the 
opportunity to receive an additional hearing, but he declined 
that opportunity. 

This matter was remanded in December 2000 and August 2004 for 
further development.  That development having been completed, 
these claims now return before the Board.


FINDINGS OF FACT

1.  Prior to June 9, 1997, the objective findings associated 
with the veteran's low back disability approximated no more 
than mild intervertebral disc syndrome and slight limitation 
of motion.  The findings did not more nearly approximate 
moderate limitation of motion of the lumbar spine, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  There was no evidence of vertebral 
fracture or ankylosis of the lumbar spine.  

2.  For the period beginning June 9, 1997 through February 
27, 2004, the veteran's mechanical low back pain with 
degenerative changes has been manifested by no more than 
severe intervertebral disc syndrome and severe limitation of 
motion of the thoracolumbar spine; the evidence of record 
does not show that the veteran's intervertebral disc syndrome 
is pronounced, there is no indication of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, and there is no finding of unfavorable 
anklyosis of the entire thoracolumbar spine.

3.  Resolving all doubt in the veteran's favor, for the 
period beginning February 28, 2004, the chronic orthopedic 
and neurological manifestations associated with the his low 
back disability include slight limitation of motion and 
moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

1.  For the period prior to June 9, 1997, the criteria for an 
evaluation in excess of 10 percent, for the veteran's 
mechanical low back pain with degenerative changes, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (1997).

2.  For the period from June 9, 1997, through February 27, 
2004, the criteria for an evaluation in excess of 40 percent 
for the veteran's mechanical low back pain with degenerative 
changes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5243-8526 (2005).

3.  For the period from February 28, 2004, the chronic 
orthopedic and neurological manifestations associated with 
the veteran's mechanical low back pain with degenerative 
changes combine to an evaluation of 50 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2003, August 
2004, and September 2004.  The originating agency 
specifically asked the veteran to submit any pertinent 
evidence in his possession, and informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As to the claim for an increased rating for mechanical low 
back pain with degenerative changes for the period prior to 
February 28, 2004, as this claim is being denied, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant as to this issue under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  As to the claim for 
an increased rating for mechanical low back pain with 
degenerative changes for the period from February 28, 2004, 
the Board notes that while it is awarding a 50 percent 
evaluation, the veteran has been provided with adequate 
notice of the type of evidence necessary to establish a 
disability rating for the disability, as per Dingess, and 
there can be no possibility of any prejudice to the 
appellant.  To the extent that the veteran has not been 
adequately informed of the effective date provisions of any 
award, the RO will be responsible for addressing any notice 
defect with respect to that element when effectuating the 
award.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's reports of VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For the period prior to June 9, 1997, the Board finds that 
the veteran is properly rated as 10 percent disabled for his 
mechanical low back pain with degenerative changes.  In this 
regard, the Board notes that, to receive a higher rating, the 
veteran would have to be found to have either moderate 
intervertebral disc syndrome or moderate limitation of motion 
of the lumbar spine.  As to the relevant evidence of record, 
the Board notes the report of a July 1991 VA examination, 
which indicated the veteran's history five years prior of a 
whiplash injury in a motor vehicle accident, and which found 
full range of motion of the veteran's spine, with no spinous 
tenderness or paravertebral spasm, and which also found the 
veteran's complaints to be far out of proportion to his 
physical findings.  Also of note are the reports of VA 
examinations conducted in August 1996, which found early 
degenerative disc disease of the lumbar spine, and which 
noted range of motion of forward flexion of 70 degrees, 
backward extension of 15 degrees, left lateral flexion of 20 
degrees, right lateral flexion of 20 degrees, and rotation to 
the left and right of 30 degrees, with no neurological 
findings and no radiculopathy.  It was noted that motion was 
limited by pain.  This symptomatology is not consistent with 
a finding of moderate intervertebral disc syndrome or 
moderate limitation of motion of the lumbar spine.  There 
were no neurological findings and the motion was quite good.  

The veteran complained of pain and the Board does not doubt 
his assertions.  However, VA spine examination in August 1996 
noted no postural abnormalities, no fixed deformity, no 
evidence of significant muscle spasm, and no additional 
motion loss due to pain.  The Board acknowledges that the 
musculature of the back was tender to palpation.  Overall, 
however, and in terms of functional limitations attributable 
to the veteran's low back disability, the Board does not find 
adequate pathology or symptoms that would warrant an 
evaluation in excess of 10 percent.  See DeLuca, supra.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of an increased rating 
for the veteran's mechanical low back pain with degenerative 
changes during this time period.

From June 9, 1997 through February 27, 2004, the Board finds 
that the veteran is properly rated as 40 percent disabled for 
his mechanical low back pain with degenerative changes.  In 
this regard, the Board notes that a higher rating would 
require unfavorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes having a total duration of 
at least six weeks during the past twelve months, or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
In this regard, there is absolutely no evidence of record 
indicating that the veteran's spine was ankylosed, either 
favorably or unfavorably.  Likewise, there is no evidence of 
record indicating that the veteran had incapacitating 
episodes during which bed rest was prescribed by a physician, 
or having a total duration of at least six weeks during the 
past twelve months.  

An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular rating available.  There is also no basis for a 
rating in excess of 40 percent based on limitation of motion 
due to any functional loss because the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Finally, as to a finding of pronounced intervertebral disc 
syndrome, the report of a June 1997 VA examination of the 
veteran noted no tenderness to palpation and no muscle spasm.  
Range of motion was forward flexion to 70 degrees, extension 
to 10 degrees, bending to the right of 20 degrees, bending to 
the left of 10 degrees, rotation to the right of 30 degrees, 
and rotation to the left of 20 degrees.  There were no 
neurological findings.  

The report of an October 1999 VA examination of the veteran 
noted forward flexion of 45 degrees and backward flexion of 5 
degrees, with 5 degrees of lateral bending on either side, 
with a mild left sided paraspinal muscle spasm.  The veteran 
was noted to have flare ups once per week; these were noted 
to cause an additional 25% to 50% reduction in the veteran's 
range of motion, and were not noted to require bed rest 
prescribed by a physician.  A disc herniation seen on MRI was 
felt to account for the veteran's symptoms.  

The Board does not find this symptomatology, considering all 
evidence of record for the relevant time period, and 
considering the findings of minimal to no neuropathy and 
minimal to no muscle spasm, to be consistent with a finding 
of pronounced intervertebral disc syndrome with little 
intermittent relief, such that a higher rating would be 
warranted.  Therefore, the Board finds that the preponderance 
of the evidence of record is against a grant of increased 
rating for the veteran's mechanical low back pain with 
degenerative changes during this time period as well.

A February 2004 VA examination noted forward flexion of 65 
degrees, extension of 10 degrees, bending to the right of 20 
degrees, bending to the left of 15 degrees, rotation to the 
right of 35 degrees, and rotation to the left of 30 degrees, 
all performed with minimal difficulty, with noticeable 
discomfort.  Examination noted some tenderness in the low 
lumbar region, but no significant paraspinal tenderness.  The 
veteran reported radicular type symptoms down the left lower 
extremity.  Deep tendon reflexes were present and equal, 
Achilles reflexes were 1+ in both lower extremities.  It was 
noted that evaluating the sciatic pain was difficult and that 
magnetic resonance imaging could further delineate this 
problem.    

An August 2005 report of VA examination noted that the 
veteran reported a flare up one or two days a month that 
limited his ambulation and restricted him to his house.  
Range of motion at that time was flexion of 90 degrees, 
extension of 38 degrees, right lateral flexion of 20 degrees, 
left lateral flexion of 10 degrees, and right and left 
lateral rotation of 35 degrees.  No parasternal muscle spasm 
was noted; the veteran was found to seem to have L5 root 
involvement on the left side with possible involvement with 
L5-S1 root.  Patellar reflexes were present and equal and 
Achilles reflexes were unobtainable.  The veteran had 
positive straight leg raising tests on the left; strength in 
the quadriceps was 5/5 bilaterally and 4.5 over 5 in the left 
gastrocnemius.

Considering the complaints of radiculopathy and MRI findings 
of multi-level disc bulging, any chronic neurological 
manifestations should be evaluated pursuant to Diagnostic 
Code 8520.  Under this provision, complete paralysis of the 
sciatic nerve - the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.

Evidence of record does not indicate complete paralysis of 
the sciatic nerve.  On VA examinations in 2004 and 2005, 
Achilles reflexes were 1+ and unobtainable bilaterally.  The 
examination reports did not describe complete foot drop, etc.  
The 2005 examination characterized the left-sided sciatica as 
severe, but the muscle strength was 5/5 in the quadriceps and 
4.5/5 in the gastrocnemius muscles.  Given the objective 
findings, the Board finds that chronic neurological 
manifestations associated with the veteran's low back 
disability approximate no more than moderately severe 
incomplete paralysis of the sciatic nerve.  

The orthopedic manifestations of the back in 2004 and 2005 
represent no more than slight limitation of motion.  On both 
examinations the flexion of the thoracolumbar spine exceeded 
60 degrees and the combined range of motion of the 
thoracolumbar spine exceeded 120 degrees.  This would warrant 
a rating no greater than 10 percent.  

The 10 percent rating for chronic orthopedic manifestations 
and the 40 percent evaluation for chronic neurologic 
manifestations combine to a 50 percent evaluation under 38 
C.F.R. § 4.25 (2005).  Resolving all doubt in the veteran's 
favor, a 50 percent rating is warranted from February 28, 
2004.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Based on the above findings, the Board has also considered 
whether an evaluation greater than 50 percent would be 
warranted under the former Diagnostic Code 5293.  It appears 
that the veteran experiences intermittent relief and in the 
absence of demonstrable foot drop or other similar 
neurological findings specific to the lumbosacral spine, the 
Board concludes that the veteran's disability picture does 
not more nearly approximate pronounced IDS and a 60 percent 
evaluation would not be warranted.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Objective evidence of record does not show that that the 
veteran is frequently hospitalized for his low back 
disability or that it has a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An increased initial evaluation for a low back disability, 
characterized as mechanical low back pain with degenerative 
changes, evaluated as 10 percent disabling to June 8, 1997, 
and 40 percent disabling from June 9, 1997, through February 
27, 2004, is denied.

An increased initial evaluation for a low back disability, 
characterized as mechanical low back pain with degenerative 
changes, to 50 percent, effective February 28, 2004, is 
allowed, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


